Citation Nr: 1105029	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from October 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, 
which denied service connection for PTSD.  

In June 2009 the Board remanded the claim for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The June 2009 Board remand requested stressor verification.  In a 
January 2010 Memorandum the US Joint Service Records Retention 
Center (JSRRC) determined that as the Veteran had received the 
Combat Action Ribbon by the Navy Personnel Command, his combat 
stressor was conceded.  The JSRRC Memorandum relied solely upon 
evidence from the Navy Personnel Records Center based on a 
NAVPERS FORM 1650 received on October 15, 2007 for its 
conclusion.  At the bottom of the JSRRC Memorandum is a 
handwritten note stating "The Combat Action Ribbon granted on 
December 12, 2006 review was issued erroneously.  Memorandum 
dated December 28, 2008 Navy Pers[onnel] Command"  It is unclear 
who authored the handwritten note and it is also unclear if the 
handwritten note was intended to change the JSRRC conclusion.  
For these reasons the Board cannot rely on the Memorandum to 
verify the alleged stressors.   

The December 28, 2008 Memorandum from Navy Pers[onnel] Command 
which found that the Combat Action Ribbon granted on December 12, 
2006 was issued erroneously is of record.  

The June 2009 Board remand also requested that the Veteran 
provide an additional written statement about his alleged 
stressors which the AMC (with assistance from the RO in 
Nashville, Tennessee) requested in an October 2009 letter.  No 
further information was provided.  In November 2009 the Veteran 
responded that he had no other information to give VA, and 
submitted a medical release for VA hospital treatment.  The 
Veteran should be allowed another opportunity to provide 
additional factual information on his numerous alleged stressors 
in order to support his claim.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Failure of the Board to ensure compliance is error as a 
matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a 
written statement concerning his alleged 
stressors in service.  

2. Forward a copy of this remand and the 
January 2010 JSRRC Memorandum to the JSRRC 
and request a new memorandum addressing the 
conflicting findings between the Memorandum 
and the handwritten note.  Specifically ask 
the JSRRC to render a finding as to whether 
the entire record establishes the existence 
of a stressor or stressors.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for PTSD with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  

If the decision remains adverse to the 
Veteran, furnish him with an SSOC and afford 
a reasonable period of time within which to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


